Title: From James Madison to Alexander J. Dallas, 7 August 1816
From: Madison, James
To: Dallas, Alexander James


        
          Dear Sir
          Montpellier Aug. 7. 1816
        
        Col: McCobb has just handed me yours of the 3d. inst. The recommendations of him for the vacant office he seeks, appear to be decisive. I have referred him however to you for a communication of the result. That there may be no unncessary [sic] delay, I write by the present oppy. to the Dept. of State, to forward to you immediately a blank commission to you, if there be one on hand already signed: and if not, to me for signature: and you may let Col. McCobb understand that his name will be put into it, unless reasons for a different decision should have reached you wch. is not probable.
        I have retained the two Spanish documents sent by Mr. McCall, for the information of the Dept. of State. Though not of recent date, they are very interesting as authentic keys to the Cabinet feelings and views at Madrid towards the U. S: and the use it wishes to make of G. B. agst. us. If such a Treaty exists or was ever entered into with the latter, as Mr. McCall supposes, a knowlege of it would be very desireable. But I doubt the reality of

more than some informal understanding on the subject, and that perhaps short of what is supposed.
        It was hoped at one time, from interviews between Mr. Bagot & the Secy. of State, that the former had powers adequate to some satisfactory arrangements both as to the fisheries, and armaments on the lakes. The latest, tho’ not the final conversations between them, make it probable, that he can only receive propositions for the consideration of his Govt. Whether he can even arrest the progress of naval equipments, is more than doubtful.
        I have recd. from Capt: Jones a memorandum of the known subscriptions to the Bank. He is perfectly confident that any deficiency will be supplied instantly, in Philada. I am very glad to learn by your late letter that his prospect of being at the head of the Institution had become favorable, and I should calculate that supplemental subscriptions at Philada. would make it rather more so. Besides the personal motives which make me wish his success, I am persuaded that it would accord much better with the interests both of the Bank & the public, than any other appt. in competition with it. Accept my esteem & affe. respects
        
          James Madison
        
      